                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

TIMOTHY MACK CLEMMONS                                                                  PETITIONER
ADC #099363

v.                               Case No. 1:17-cv-00016-KGB/BD

WENDY KELLEY, Director                                                               RESPONDENT
Arkansas Department of Correction

                                               ORDER

       The Court has received a Recommended Disposition from United States Magistrate Judge

Beth Deere (Dkt. No. 19). Petitioner Timothy Mack Clemmons filed objections (Dkt. Nos. 20, 21,

25). After careful review of the Recommended Disposition, a de novo review of the record, and a

review of all of Mr. Clemmons’ objections thereto, the Court adopts the Recommended

Disposition and dismisses Mr. Clemmons’ petition with prejudice (Dkt. No. 19).

       I.      Background

       Here, the Recommended Disposition decides the matter on procedural grounds, ultimately

concluding that Mr. Clemmons’ petition must be dismissed because he is in procedural default and

his petition is time-barred by the Antiterrorism and Effective Death Penalty Act (“AEDPA”) one-

year statute of limitations period for a state prisoner to file a federal habeas corpus petition under

28 U.S.C. § 2254. 28 U.S.C. § 2244(d)(1). As set forth in the Recommended Disposition, Judge

Deere determines that Mr. Clemmons is not entitled to equitable tolling of the AEDPA’s one-year

statute of limitations because Mr. Clemmons filed his state petitions for habeas and coram nobis

relief after the one-year statute of limitations to file his federal habeas corpus petition had run, and

he failed to demonstrate the requisite diligence (Dkt. No. 19, at 4-5). Further, Judge Deere

recommends that Mr. Clemmons’ procedural default not be excused because Mr. Clemmons failed
to present sufficient evidence to demonstrate that he is entitled to the “actual innocence” exception

to the one-year statute of limitations under the AEDPA (Id., at 5-7).

       In his objections, Mr. Clemmons reasserts his actual innocence and argues that, because

Judge Deere ignored the affidavit of Tony Jackson, a “new eyewitness,” the Court should not adopt

the Recommended Disposition and should therefore excuse his procedural default and equitably

toll the one-year statute of limitations that applies to his federal habeas corpus petition (Dkt. No.

20, at 1-2). The Court notes that, at the time Judge Deere issued the Recommended Disposition,

Mr. Clemmons had failed to present Mr. Jackson’s affidavit for consideration (Dkt. No. 19, at 6-

7). Mr. Clemmons has now presented a copy of that affidavit, along with his objections to the

Recommended Disposition (Dkt. No. 21, at 16). Furthermore, after Judge Deere issued the

Recommended Disposition, Mr. Clemmons filed a motion to supplement claim, in which he states

that he is “not adding a new claim” but rather seeks to “strengthen” his prior claim (Dkt. No. 28,

at 1-2). In this motion, Mr. Clemmons states that: (1) evidence in his case—shell casings—was

omitted from the record, depriving him of a fair trial; (2) police officers and investigators offered

false testimony at trial; and (3) the Arkansas Court of Appeals erroneously held that there was no

dispute as to whether he verbally consented to a search (Id., at 2-5). While the Court has the

discretion to construe a prisoner plaintiff’s objections to a magistrate judge’s report as a motion

for leave to amend the complaint, see Kaden v. Slykhuis, 651 F.3d 966, 968 (8th Cir. 2011)

(unpublished per curiam), the Court declines to do so in this instance since Mr. Clemmons has

specifically indicated that he does not intend to bring a new claim. Rather, the Court grants Mr.

Clemmons’ motion to supplement claim (Dkt. No. 28) and treats it as a supplemental objection to

the Recommended Disposition.




                                                 2
          II.    Timeliness

          First, the Court agrees with Judge Deere that Mr. Clemmons’ petition is untimely. The

AEDPA establishes a one-year limitations period for a state prisoner to file a federal habeas corpus

petition under 28 U.S.C. § 2254. See 28 U.S.C. § 2244(d)(1). In Mr. Clemmons’ case, the one-

year period was triggered when the time for seeking direct review of his final conviction expired.

28 U.S.C. § 2244(d)(1)(A). As explained in more detail in the Recommended Disposition, because

Mr. Clemmons failed to file a petition for review with the Arkansas Supreme Court, the federal

one-year limitation period expired by December 27, 2011, more than five years before Mr.

Clemmons filed his present petition.

          Second, the Court also agrees that Mr. Clemmons is not entitled to statutory tolling of the

one-year statute of limitations. The federal habeas statute provides for tolling during the pendency

of a “properly filed application for State post-conviction or other collateral review.” 28 U.S.C. §

2244(d)(2). The Eighth Circuit Court of Appeals has held that a state collateral proceeding cannot

toll the one-year limitations period in § 2244(d)(1) if such state proceedings are initiated after the

one-year limitations period has run. Gray v. Gammon, 283 F.3d. 917, 918 (8th Cir. 2002) (per

curiam), cert. denied, 283 F.3d 917 (2002). Finally, while the Supreme Court has held that the

one-year limitations period may be equitably tolled due to “extraordinary circumstances,” see

Holland v. Florida, 560 U.S. 631, 645 (2010), Mr. Clemmons has not pointed to any action or

circumstance that prevented him from bringing a timely federal habeas petition. Accordingly, the

Court concludes that he is not entitled to equitable tolling of § 2244(d)(2)’s one-year limitations

period.




                                                   3
       III.    Actual Innocence

       The Court agrees with Judge Deere that Mr. Clemmons has not met the high threshold to

show “actual innocence” so as to overcome the expiration of the statute of limitations. A habeas

petitioner’s claim of actual innocence is “a gateway through which a habeas petitioner must pass

to have his otherwise barred constitutional claim considered on the merits.” Schlup v. Delo, 513

U.S. 298, 315 (1995) (citation omitted). The Supreme Court has cautioned that “tenable actual-

innocence gateway pleas are rare” and that “a petitioner does not meet the threshold requirement

unless he persuades the district that, in light of the new evidence, no juror, acting reasonably,

would have voted to find him guilty beyond a reasonable doubt.” McQuiggin v. Perkins, 569 U.S.

383, 386 (2013) (quoting Schlup, 513 U.S. at 329). For the actual innocence exception to apply,

a habeas petitioner must come forward with new reliable evidence that was “not available at trial

and could not have been discovered earlier through the exercise of due diligence.” Amrine v.

Bowersox, 238 F.3d 1023, 1029 (8th Cir. 2001). As explained, after Judge Deere entered the

Recommended Disposition, Mr. Clemmons filed a copy of Mr. Jackson’s affidavit. In this

affidavit, Mr. Jackson asserts the following:

       I was in the house next to Tim Clemmons[’] house when I saw lights outside the
       window of the house, and I looked out the window and seen [sic] the police in front
       of Tim Clemmons[’] house. It was just 2 cars at first with lights on top of them,
       [and] two officers got out of their cars and went to the front door, I don’t think
       nobody came to the door[,] then they like went on [the] side of the house in the
       drive way going around to the back of the house, and it was like 5 or 6 minutes or
       so and while they were around the back of the house an unmarked looking car
       pulled up with no lights on top, kind of brown or gold looking with tint on it, pulled
       up and a white male got out and walked up the drive way with his flash light out to
       the driver side of Tim Clemmons’ “Honda” open[ed] the door and took something
       small out of his pocket and threw it in the car and close[d] the door . . . .

(Dkt. No. 21, at 16). Furthermore, in his motion to supplement claim, Mr. Clemmons asserts that

certain evidence is missing from the record, false testimony was offered at trial, and the Arkansas



                                                 4
Court of Appeals committed an error (Dkt. No. 28). In support of these assertions, Mr. Clemmons

presents the following documents: (1) a “Specialist’s Report” that indicates that five shell casings

were delivered to the Arkansas State Crime Lab for analysis; (2) police reports; (3) an Arkansas

Supreme Court opinion; and (4) the Circuit Court of Jefferson County, Arkansas’ opinion

dismissing his petition for writ of habeas corpus (Id., at 7-16).

        The Court rejects Mr. Clemmons’ argument that he has presented new and reliable

evidence of actual innocence to excuse his procedural default. Assuming that Mr. Jackson’s

affidavit relays accurate information, Mr. Clemmons presents no reason why Mr. Jackson could

not have presented his testimony at trial or why such evidence could not have been discovered

through the exercise of due diligence. See Amrine, 238 F.3d at 1029. As for the arguments and

exhibits presented in Mr. Clemmons’ motion to supplement claim, it is not clear to the Court that

this is “new” evidence: Mr. Clemmons does not assert or otherwise demonstrate that the evidence

presented in that motion was not presented to the trial court. Furthermore, even if such evidence

is new, Mr. Clemmons has failed to explain why such evidence could not have been presented at

trial. Accordingly, because Mr. Clemmons has failed to come forward with new reliable evidence

which was not available at trial through the exercise of due diligence, the Court finds that the actual

innocence exception to the one-year statute of limitations does not apply. The Court concludes

that Mr. Clemmons cannot overcome his failure to file timely his federal habeas petition.

Consistent with the Court’s discussion above, the Court adopts the Recommended Disposition in

its entirety as this Court’s findings in all respects (Dkt. No. 19).

        IV.     Certificate Of Appealability

        The Court denies Mr. Clemmons’ request for a certificate of appealability because Mr.

Clemmons has not made a substantial showing of a denial of a constitutional right. See 28 U.S.C.



                                                   5
§ 2253(c); Slack v. McDaniel, 529 U.S. 473, 483-84 (2000) (determining that a substantial showing

of the denial of a federal right requires a demonstration that reasonable jurists could debate

whether, or for that matter agree that, the petition should have been resolved in a different manner

or that the issues presented were adequate to deserve encouragement to proceed further).

       V.      Conclusion

       It is therefore ordered that:

       1.      Consistent with the discussion above, the Court adopts the Recommended

Disposition in its entirety (Dkt. No. 19).

       2.      The Court dismisses Mr. Clemmons’ petition with prejudice and denies the

requested relief (Dkt. No. 2).

       3.      The Court grants the pending motion for status report (Dkt. No. 26).

       4.      The Court grants the pending motion to supplement claim (Dkt. No. 28).

       So ordered this the 8th day of November, 2018.

                                                     ________________________________
                                                     Kristine G. Baker
                                                     United States District Judge




                                                 6
